DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 06/02/2020 regarding claims 1-12 is fully considered. Of the above claims, claims 1 and 3-6 have been amended, and claims 7-12 have been newly added.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-12 is the inclusion of the limitations of a light irradiation device that include a housing which receives therein the light source, the heat-dissipating member, the air blower section, and the drive section, the housing comprising a plurality of ventilating slots serving as inlets and outlets for outside air, a lower face provided with an irradiation opening for external irradiation of light from the light source, a side face which is vertically oriented, an inclined face which is located on an upper side of the housing and is opposed to the lower face, and a top face serving as a horizontal face, the top face continuing to a higher side of the inclined face; wherein the drive section is located below the top face and along the side face of the housing, and the inclined face is provided with at least one ventilating slot of the plurality of ventilating slots.  These limitations found in each of the claims, as they are claimed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beckman et al. (US 2015/0112411 A1) teach a high powered light emitting diode device comprising a housing having vents and enclosing LEDs, a fan, a heat sink and a circuit board.
Yokoyama (US 2005/0253914 A1) teaches an UV-emitting device in a ink jet recording apparatus, the device comprising a cover member having slots and cooling fans attached to the cover member.
Tanaka (US 2014/0292921 A1) teaches a ultraviolet irradiation unit in a liquid ejecting apparatus, the unit comprising a main body having ports and enclosing a cooling fan, a heat sink and ultraviolet irradiation LEDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





21 May 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853